PER CURIAM:
The claimant brought this action for damage to her vehicle after she encountered an area of broken pavement on Interstate 79 in Marion County.
The incident giving rise to this action occurred on December 13; 1996. The claimant was driving her 1995 Mazda Miata southbound on 1-79 just north of the Pleasant Valley Road exit near Fairmont at approximately 10:00 p.m. The weather was cold and rainy. The evidence adduced at hearing was that the claimant was driving approximately 65 miles per hour when her vehicle struck a large hole in the traveled portion of the right-hand lane. The claimant’s vehicle sustained a flat tire and a cracked rim. The claimant submitted repair bills in the amount of $555.09. The claimant’s insurance deductible was $250.00.
The hole was described as approximately two feet in breadth and width. Another motorist traveling in front of the claimant also struck the hole, but his vehicle sustained no damage. The respondent’s evidence established that there was a hole near the 136 mile marker, which was repaired with cold mix on December 14, 1996.
It is well established that the state is neither an insurer nor a guarantor of the safety of motorists on its roads. Adkins vs. Sims, 46 S.E.2d 81 (1947). It is the general rule that in order to establish liability for road defects of this type, the claimant must prove that the respondent had actual or constructive notice of the defect. Hamon vs. Dept. of Highways, 16 Ct. Cl. 127 (1986). The Court is of the opinion that the size of the hole in question is indicative of its presence for a substantial period of time and that the respondent had reason to know of this road hazard. Accordingly, the Court is of the opinion that the State has a moral obligation to compensate the claimant for her loss. It is furthermore the general rule of this Court that moral obligations of the State do not include, or encompass, those losses otherwise covered by the claimant’s insurance coverage.
Therefore, in view of the foregoing, the Court is of the opinion to and does hereby make an award in the amount of $250.00, the amount of the claimant’s insurance deductible.
Award if $250.00.